In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00190-CV


                   IN RE: THE COMMITMENT OF MARK HANSON


                          On Appeal from the 87th District Court
                                  Freestone County, Texas
             Trial Court No. 16-090B, Honorable Patrick H. Simmons, Presiding

                                       July 6, 2018

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Mark Hanson, proceeding pro se, filed a notice of appeal in the Tenth

Court of Appeals without paying the filing fee. See TEX. R. APP. P. 5, 20.1. By letter on

April 25, 2018, the Tenth Court of Appeals directed Hanson to pay the filing fee within ten

days. The appeal was later transferred to this Court by the Supreme Court of Texas. See

TEX. GOV’T CODE ANN. § 73.001 (West 2013).


       On May 15, 2018, Hanson filed a letter with this Court requesting permission to

proceed without payment of court costs. By letter on June 8, 2018, we denied Hanson’s

request as he had not filed a statement of inability to afford payment of court costs in the
trial court or appellate court as required by Appellate Rule 20.1. See TEX. R. CIV. P. 145;

TEX. R. APP. P. 20.1. We directed Hanson to pay the filing fee or file a statement of

inability to afford payment of court costs with the clerk of this Court by June 22, 2018, and

enclosed a copy of the relevant form with our letter. We notified him that the appeal was

subject to dismissal if he did not comply by this deadline. See TEX. R. APP. P. 42.3(c).


       To date, Hanson has not paid the filing fee or filed any response to our June 8

letter. The Rules of Appellate Procedure require a party who is not excused by law from

paying costs to pay the required fees. See TEX. R. APP. P. 5. Accordingly, the appeal is

dismissed because of Hanson’s failure to comply with a requirement of the appellate rules

and an order of this Court. See TEX. R. APP. P. 42.3(c).


                                                         Per Curiam




                                             2